UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                  :
EASY SPIRIT, LLC,                                 :
                                                  :
                       Plaintiff,                 :
                                                  :          19cv3299
                -against-                         :
                                                  :          ORDER
SKECHERS U.S.A., INC. and SKECHERS                :
U.S.A., INC. II,                                  :
                                                  :
                       Defendants.                :
                                                  :

WILLIAM H. PAULEY III, Senior United States District Judge:

                On March 11, 2020, this Court conducted a telephonic conference concerning a

discovery dispute. (See ECF Nos. 30–31.) In accordance with this Court’s on-the-record

instructions:

    1. Mr. Greenberg shall submit to a deposition by Plaintiff’s counsel for three hours.
       Counsel shall arrange the deposition in a way that is least disruptive to Mr. Greenberg’s
       schedule.

    2. Defendants shall conduct a further search of Mr. Greenberg’s email account, as well as
       his assistant’s email account. Defendants shall produce any responsive emails to
       Plaintiff at least seven days before Mr. Greenberg’s deposition.

    3. The parties shall complete fact discovery by April 15, 2020.

    4. The parties shall refile their joint letter and exhibits without redactions by March 16,
       2020. The Clerk of Court is directed to strike ECF Nos. 30 and 31.

Dated: March 13, 2020
       New York, New York

                                                      SO ORDERED:


                                                      _______________________________
                                                           WILLIAM H. PAULEY III
                                                                   U.S.D.J.
